Citation Nr: 1639155	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 40 percent prior to January 2013 and higher than 60 percent thereafter for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1987 to March 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting a higher 60 percent rating for the period prior to January 2013, and granting a 100 percent rating for the period thereafter.  The Board is also granting entitlement to Special Monthly Compensation (SMC) at the housebound level, starting from January 2013.


FINDINGS OF FACT

1.  For the period prior to January 2013, the Veteran's chronic fatigue syndrome manifested with debilitating fatigue, cognitive impairments, and other symptoms, which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level.

2.  For the period starting from January 2013, his chronic fatigue syndrome manifests with debilitating fatigue, cognitive impairments, and other symptoms, which are nearly constant and so severe as to restrict routine daily activities almost completely.

3.  As of January 2013, he had one disability rated 100 percent disabling, and other disabilities that combined to a 60 percent rating.



CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 60 percent for chronic fatigue syndrome starting from May 2009; the criteria are met for a 100 percent rating starting from January 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2015).

2.  The criteria are met for SMC starting from January 2013.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  His relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not alleged any prejudicial deficiencies or omissions in the development of this claim.

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's CFS is currently staged, at 40 percent from the effective date of service connection, May 28, 2009, and then at 60 percent from January 30, 2013.  He asserts that he should be rated at 60 percent for the entire time.

CFS is rated under the DC 6354, which indicates that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  Under this code, a 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note further provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

The record shows he has been diagnosed with CFS since the 1990's.  In June 2009, he had difficulty climbing even one flight of stairs.  At the October 2009 VA examination, which was not very detailed, it was noted he winded easily, and that CFS had mild to moderate effects on most of his activities of daily living.  It had a severe effect on his ability to participate in sports.  In April 2011, he was having trouble maintaining concentration while working on the computer, as well as decreased memory.  In October 2011, he had fatigue, malaise, and memory problems, which his doctor thought were worsening.  He was also noted to have myalgias.  His doctor reported to VA that the Veteran estimated a 60 percent decrease in his activities due to his CFS.  The April 2012 VA examination report noted that he could mow the lawn, but then was unable to perform any other activities for two days due to his fatigue.  The January 2013 VA examiner found his daily activity level had been reduced to less than 50 percent of pre-illness level.  

The Veteran has provided testimony, which the Board finds credible, regarding his symptomatology.  He argues that his symptoms have not changed significantly since he was initially service-connected, and notes that his first VA examination was not specifically directed at his CFS, so was not very thorough.  He testified that he is always tired but sleeping makes no difference.  If he has to climb some stairs, he is exhausted for hours.  He has a hard time concentrating and a short memory.  All activities are difficult, such as playing with his children or being intimate with his wife.  He described his CFS as a "life-sucking disability."

After review of this evidence, the Board agrees with the Veteran's argument, and will grant an initial rating of 60 percent, starting from May 2009, the date of his claim.  Although it appears that his symptoms were milder at the beginning of the appeal period, his description of his symptoms are persuasive, and the Board resolves all doubt in his favor.  38 C.F.R. § 4.3.  A 60 percent rating is warranted for at least the entire period on appeal.

The next inquiry is whether a 100 percent rating, the next higher rating, is warranted at any time during the appeal period.  The Board finds that he is entitled to this higher rating, starting from January 2013.  At the January 2013 VA examination, he was noted to have had two months of incapacitation in the preceding twelve months, which far exceeds the criteria for a 60 percent rating.  That examiner did not opine that his symptoms were so severe so as to restrict routine daily activities almost completely.  The Board finds that this portion of the rating criteria is met: he has debilitating fatigue, joint pains, neuropsychological symptoms, and sleep disturbances, that prevent even light housework without lasting effects for the entire day.  He cannot play with his children, and his relationship with his wife is impacted.  He is in a perpetual brain fog and does not drive because of that.  He works from home, and has been granted special accommodations from his employer so that he can complete his work.  Accordingly, he is entitled to a 100 percent rating from January 2013.  38 C.F.R. § 3.400(o).

This 100 percent rating is not warranted earlier than that.  At the April 2012 VA examination, he was noted to be occasionally performing chores around the house, even though it caused severe fatigue.  There were no periods of incapacitation noted during the preceding twelve-month period.  Previously, in October 2009, his symptoms only had a mild to moderate effect on daily activities, except for a severe effect on participating in sports.  In short, the evidence does not show that he met the criteria for a 100 percent rating until January 2013.      

The record does not show any symptoms of his CFS that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, ratings under DC 6354 are based on the severity of his symptoms, which includes debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms.  38 C.F.R. § 4.88b, DC 6354, emphasis added.  Therefore, all of his symptoms were considered when assigning his rating.  

There is no suggestion that his CFS is an unusual or exceptional case, or that the rating schedule is inadequate to rate it.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, it has not caused him to be hospitalized.  It has affected his work, which was taken into account when assigning him a 100 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no suggestion that CFS combines with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.

Special Monthly Compensation (SMC)

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114 .  

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Here, the Veteran's CFS is rated at 100 percent effective from January 2013.  As of that date, he was rated for other disabilities, and the combined rating exceeded 60 percent.  He is entitled to SMC retroactively effective from January 2013.


ORDER

A 60 percent initial rating is granted for chronic fatigue syndrome starting from May 2009.

A 100 percent rating is granted for chronic fatigue syndrome starting from January 2013.

SMC at the housebound rate is granted starting from January 2013.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


